                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                         NO. 5:18-CR-452-1-FL

UNITED STATES OF AMERICA,              )
                                       )
                                       )
                  v.                   ) UNITED STATES’ MOTION TO
                                       ) DISMISS MOTION TO SHOW CAUSE
LEONID ISAAKOVICH TEYF,                ) and RELATED ENTRY (D.E. 359, 400)
    Defendant.                         )

      The United States of America, by and through its attorney, the United States

Attorney for the Eastern District of North Carolina, respectfully moves to dismiss

its earlier filed motion to show cause why Defendant should not be held in contempt

for failure to comply with Court Orders D.E. 359. Additionally, the government

moves to dismiss its earlier filed motion which requested the Court hold that motion

to show cause in abeyance until after trial in the matter. D.E. 400.

      In support of these motions to dismiss, the government notes that Defendant

plead guilty to certain charges and in return, the government agreed to dismiss

these outstanding motions. In compliance with the agreed-upon terms of the plea,

then, this motion is hereby made.

                                        G. NORMAN ACKER III
                                        Acting United States Attorney


                                 By:    /s/ Barbara D. Kocher
                                        JASON M. KELLHOFER
                                        BARBARA D. KOCHER
                                        Assistant U.S. Attorney
                                        150 Fayetteville St Suite 2100
                                        Raleigh, NC 27601
                                        Telephone: 919-856-4530
                                        E-mail: jason.kellhofer@usdoj.gov
                                        OH Bar: 0074736
                                        E-mail: barb.kocher@usdoj.gov
                                        NC Bar: 16360

                                         1
      Case 5:18-cr-00452-FL Document 653 Filed 07/12/21 Page 1 of 2
                             CERTIFICATE OF SERVICE


       This is to certify that I have this 12th day of July, 2021, served a copy of the

foregoing filing upon counsel for the defendant in this action by electronically filing

the foregoing with the Clerk of Court, using the CM/ECF system that will send

notification of such filing to:

       F. Hill Allen
       Tharrington Smith LLP

       Robert S. Wolf
       Moses & Singer LLP




                                     By: /s/ Barbara D. Kocher
                                         BARBARA D. KOCHER
                                         Assistant U.S. Attorney
                                         310 New Bern Avenue, Suite 800
                                         Raleigh, NC 27601
                                         Telephone: 919-856-4530
                                         Fax: 919-856-4487
                                         E-mail: barb.kocher@usdoj.gov
                                         NC Bar: 16360




                                           2
       Case 5:18-cr-00452-FL Document 653 Filed 07/12/21 Page 2 of 2
